DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-5 and 7-11 and Species 29, figures 22a-22b, corresponding to claims 2 and 3 in the reply filed on May 13, 2022 is acknowledged.
Claim 6 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 13, 2022.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 and 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 2-3, line 4 of each claim refers to “sheet bonded portions” while lines 6 and 7 refer to “the sheet bonded portion”. Since a plurality of portions have been initially recited, it is unclear which single portion is referred to in lines 6 and 7.
Correction and/or clarification are needed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Curro et al. (US 2002/0016122).
With reference to claim 1, Curro et al. (hereinafter “Curro”) discloses a disposable wearing article [0003] having an elastic film stretchable structure (10) in which an elastic film (30) is stacked between a first sheet layer (20) having air permeability [0050] and a second sheet layer (40) having air permeability [0050], the first sheet layer and the second sheet layer are bonded through bonding holes penetrating the elastic film or via the elastic film at a plurality of sheet bonded portions arranged at intervals ([0049] and figures 2-5) 
wherein a region having the elastic film stretchable structure includes a stretchable region that is stretchable in a stretchable direction [0045,0048], 
the stretchable region is contracted in the stretchable direction by a contraction force of the elastic film and is extensible in the stretchable direction [0072-0073], and
vent holes (60) are formed on the elastic film at sites where the elastic film does not overlap with the sheet bonded portions as shown in figure 5.
As to claim 4, Curro discloses a disposable wearing article wherein the vent hole (60) has a slit shape in a natural length state of the elastic film as shown in figures 4 and 6.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-3 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Curro et al. (US 2002/0016122) and further in view of Nakakado (US 2010/0051170).

With reference to claims 2-3, Curro teaches the invention substantially as claimed as set forth in the rejection of claim 1.
Curro discloses an absorbent article wherein fibers of the first sheet layer and the second sheet layer are both nonwoven [0049]. Additionally, the sheet layers are bonded (62) through the bonding holes (60) penetrating and/or or formed on (cl.3) the elastic film (30) at a plurality of sheet bonded portions arranged at intervals (figures 4-5),
the first sheet layer and the second sheet layer are bonded to each other via a melted and solidified material of the elastic film (i.e., welded) in at least a part of the sheet as set forth in [0049] via the disclosure of ultrasonic welding and in [0056].
The difference between Curro and claims 2-3 is the explicit recitation that a dimension of the sheet bonded portion is larger than a dimension of the vent hole in at least one of the stretchable direction and a direction orthogonal to the stretchable direction in a state where the region having the elastic film stretchable structure is stretched to have elongation at an elastic limit in the stretchable direction.
Nakakado teaches an analogous disposable worn article that includes a laminate where an elastic material (F1) is disposed between a first (W1) and second (W2) nonwoven. The laminate also includes sheet bonded portions (M) via welding [0020-0021] and vent holes (H1,H2) where a dimension of the sheet bonded portion is larger than a dimension of the vent hole in at least one of the stretchable direction and a direction orthogonal to the stretchable direction in a state where the region having the elastic film stretchable structure is stretched to have elongation at an elastic limit (determined by the amount of desired stretching) in the stretchable direction as set forth in [0080].
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the article of Curro with the specific dimensions as taught by Nakakado in order to achieve a controlled and sufficient stretchability as taught by Nakakado in [0011].
As to claims 7-8, Curro discloses a disposable wearing article wherein the vent hole (60) has a slit shape in a natural length state of the elastic film as shown in figures 4 and 6.
It is further noted, that the mere change in shape of an element previously disclosed by the prior art is also considered to be within the level of ordinary skill in the art.
With reference to claims 9-10, Curro modified teaches the invention substantially as claimed as set forth in the rejection of claim 1.
Curro discloses that the laminate (i.e., stretchable region) may be included in the backsheet (i.e., outer body) as set forth in [0003].
The difference between Curro modified and claims 9-10 is the explicit recitation that the absorbent article is an underpants-type disposable diaper having an outer body included in a front body and a back body, an inner body that includes an absorber and is fixed to an internal surface of the outer body and, wherein both side portions of the front body of the outer body are respectively joined to both side portions of the back body of the outer body to define side seal portions, and an annular torso region, a waist opening, and a pair of right and left leg openings are thereby formed. 
It would have been obvious to one of ordinary skill in the art to provide the absorbent article of Curro as an underpants-type disposable article because Curro recognizes that the instant article is useful in pull-up type diapers as set forth in [0110].
Curro incorporates US 5,151,092 to Buell et al. in [0109]. Buell et al. (hereinafter “Buell”) includes a description of a “pant-like” garment as set forth in US 4,938,759 to Van Gompel et al. (hereinafter “Van Gompel”).
The “pant-like” article as disclosed by Van Gompel has an outer body included in a front body and a back body (figure 1), an inner body that includes an absorber (48) and is fixed to an internal surface of the outer body (col. 5, lines 39-44) and, wherein both side portions of the front body of the outer body are respectively joined to both side portions of the back body of the outer body to define side seal portions (28), and an annular torso region, a waist opening, and a pair of right and left leg openings are thereby formed as shown in figure 1.
As such, the motivation to provide a pant-like garment has been provided by Curro. While Curro lacks the explicit description of a pant-like garment, the general knowledge in the art of what a “pant-like” garment entails can be found in the teachings of Van Gompel.
Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Curro et al. (US 2002/0016122).
With reference to claims 5 and 11, Curro teaches the invention substantially as claimed as set forth in the rejection of claim 1.
Curro discloses that the laminate (i.e., stretchable region) may be included in the backsheet (i.e., outer body) as set forth in [0003].
The difference between Curro and claims 5 and 11 is the explicit recitation that the absorbent article is an underpants-type disposable diaper having an outer body included in a front body and a back body, an inner body that includes an absorber and is fixed to an internal surface of the outer body and, wherein both side portions of the front body of the outer body are respectively joined to both side portions of the back body of the outer body to define side seal portions, and an annular torso region, a waist opening, and a pair of right and left leg openings are thereby formed. 
It would have been obvious to one of ordinary skill in the art to provide the absorbent article of Curro as an underpants-type disposable article because Curro recognizes that the instant article is useful in pull-up type diapers as set forth in [0110].
Curro incorporates US 5,151,092 to Buell et al. in [0109]. Buell et al. (hereinafter “Buell”) includes a description of a “pant-like” garment as set forth in US 4,938,759 to Van Gompel et al. (hereinafter “Van Gompel”).
The “pant-like” article as disclosed by Van Gompel has an outer body included in a front body and a back body (figure 1), an inner body that includes an absorber (48) and is fixed to an internal surface of the outer body (col. 5, lines 39-44) and, wherein both side portions of the front body of the outer body are respectively joined to both side portions of the back body of the outer body to define side seal portions (28), and an annular torso region, a waist opening, and a pair of right and left leg openings are thereby formed as shown in figure 1.
As such, the motivation to provide a pant-like garment has been provided by Curro. While Curro lacks the explicit description of a pant-like garment, the general knowledge in the art of what a “pant-like” garment entails can be found in the teachings of Van Gompel.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 and 7-11 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11,103,389. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-5 and 7-11 of the instant application are anticipated by claims 1-11 of U.S. Patent No. 11,103,389. 
The instant application requires a disposable wearing article including an elastic film stretchable structure and U.S. Patent No. 11,103,389 requires an absorbent article including a stretchable region.
The limitations of claims 1-3 of the instant application can be found in claims 1 and 4 of U.S. Patent No. 11,103,389.
The limitations of claims 5 and 9-11 of the instant application can be found in claims 1, 3 and 11 of U.S. Patent No. 11,103,389. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Srinivasan et al. (US 5,567,501) discloses a process for producing and apertured nonwoven laminate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELE M KIDWELL whose telephone number is (571)272-4935. The examiner can normally be reached Monday-Friday, 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELE M KIDWELL/           Primary Examiner, Art Unit 3781